     Case 1:19-cv-01279-NONE-BAM Document 28 Filed 05/29/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

JOHNNY HOWARD GATES,                              1:19-cv-01279-NONE-BAM-PC (PC)
             Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO PRODUCE
v.                                                PLAINTIFF JOHNNY HOWARD GATES,
                                                  CDCR # BH-4511, BY VIDEO
                                                  CONFERENCE (VIA ZOOM)
RODRIGUEZ,
                      Defendants.                 DATE: June 26, 2020
                                                  TIME: 9:30 a.m.

       JOHNNY HOWARD GATES, inmate, CDCR #BH-4511, a necessary and material
witness on his own behalf in a Settlement Conference in this case on June 26, 2020, is confined
at KERN VALLEY STATE PRISON, 3000 Cecil Avenue, Delano, CA 93216, in the custody of
the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate to appear by
video conference (via Zoom) for a hearing set before Magistrate Judge Jeremy D. Peterson on
June 26, 2020, at 9:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by video conference (via Zoom) to testify in United States District Court
at the time and place above, until completion of settlement proceedings or as ordered by the
court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of KERN VALLEY STATE PRISON

       WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by video conference (via Zoom) at the time and place above, until
completion of the proceedings, or as ordered by the court; and thereafter to return the inmate to
the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated: May 28, 2020                    /s/ Barbara A. McAuliffe
                                     UNITED STATES MAGISTRATE JUDGE
